             Case 2:20-cv-02195-JP Document 49 Filed 09/11/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WESMINSTER INSURANCE
COMPANY, et al.

        Plaintiffs,
v.                                                 No. 2:20-cv-02195-JRP

SECURITY NATIONAL INSURANCE
COMPANY,

        Defendant.

     PLAINTIFFS’ MOTION FOR LEAVE TO FILE A SURREPLY IN OPPOSITION TO
                      DEFENDANT’S MOTION TO DISMISS

        Plaintiffs, by and through their counsel, Saltz Mongeluzzi & Bendesky, P.C., hereby

move for leave to file a Surreply in Opposition to the Motion to Dismiss of Defendant Security

National Insurance Company (“SNIC”), and aver as follows:

        1.      This case arises from SNIC’s bad faith refusal to defend its insureds in the face of

a multi-million-dollar catastrophic personal injury claim.

        2.      On July 27, 2020, SNIC filed a Motion to Dismiss Plaintiffs’ Second Amended

Complaint. See ECF Doc. No. 41.

        3.      Plaintiffs filed a Response in Opposition on August 26, 2020. See ECF Doc. No.

45.

        4.      SNIC filed a Brief in Reply on September 2, 2020. See ECF Doc. No. 48.

        5.      Plaintiffs now request leave to file a Surreply in Opposition to SNIC’s Motion to

Dismiss because rules of Pennsylvania contract interpretation and common law refute the

arguments raised in SNIC’s Reply that Altman Management Co. is an additional insured by

virtue of its inclusion in the Schedule of the Blanket Additional Insured Endorsement.
             Case 2:20-cv-02195-JP Document 49 Filed 09/11/20 Page 2 of 2




        6.      Further, there are numerous disputed issues of fact raised in SNIC’s Reply that

require discovery and mandate denial of SNIC’s Motion.

        7.      Plaintiffs’ proposed Surreply is attached in full hereto as Exhibit “A.”

        WHEREFORE, Plaintiffs respectfully request that this Honorable Court permit

Plaintiffs to file the attached Surreply.



                                        Respectfully submitted,

Dated: September 11, 2020                      /s/ Robert J. Mongeluzzi
                                               Robert J. Mongeluzzi
                                               Larry Bendesky
                                               Adam J. Pantano
                                               Marni S. Berger
                                               SALTZ MONGELUZZI & BENDESKY, P.C.
                                               One Liberty Place
                                               1650 Market Street, 52nd Floor
                                               Philadelphia, Pennsylvania 19103
                                               Tel: (215) 496-8282
                                               rmongeluzzi@smbb.com
                                               lbendesky@smbb.com
                                               apantano@smbb.com
                                               mberger@smbb.com
